Name: 87/49/EEC: Commission Decision of 11 December 1986 on improving the efficiency of agricultural structures in Denmark, pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  Europe
 Date Published: 1987-01-22

 Avis juridique important|31987D004987/49/EEC: Commission Decision of 11 December 1986 on improving the efficiency of agricultural structures in Denmark, pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) Official Journal L 020 , 22/01/1987 P. 0034 - 0034*****COMMISSION DECISION of 11 December 1986 on improving the efficiency of agricultural structures in Denmark, pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) (87/49/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Danish Government has notified the following laws and regulations on agricultural training: - Law No 703 of 22 December 1982 on aid for further training for persons engaged in agriculture, - Order No 295 of the Ministry of Agriculture of 23 June 1983 on aid for further training for persons engaged in agriculture, - Law No 259 of 4 July 1970 on (residential) colleges of (advanced) adult education, agricultural schools, home economics schools and continuation schools, - Order No 329 of the Ministry of Education of 11 June 1983 concerning the law on leisure-time education, - Order No 140 of the Ministry of Labour of 2 April 1984 concerning the law on vocational training for semi-skilled workers, - Order No 550 of the Ministry of Labour of 1 November 1978 on training facilities for semi-skilled workers, - Law No 237 of 6 June 1985 on manpower training, - Law No 12 of 5 January 1981 concerning State aid to certain private schools; Whereas, on 6 March, 24 June and 8 September 1986, the Danish Government also forwarded further information and documentation including a description of the further training courses available for persons engaged in agriculture; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compativility of the stated provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the various agricultural training courses which have been set up on the basis of the laws and regulations referred to and described in the Danish Government's communications of 6 March and 8 September 1986 are, in principle, in accordance with the conditions and objectives laid down in Article 21 of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The further training courses in agriculture which have been set up on the basis on the laws and regulations referred to in the recitals and described in the Danish Government's communications of 6 March and 8 September 1986 satisfy the conditions for a Community financial contribution under Article 21 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 11 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.